Motion for reargument granted to the extent that the ordering paragraph of the remittitur order entered October 27, 1978 is amended to read as follows: "It is hereby ordered, That the order so appealed from be, and the same hereby is unanimously modified to provide that in the management of her defense in the action to determine liability, defendant Marion L. Thompson in Action No. 2 shall not interpose the *1031defense of bankruptcy, and, as modified, the order is affirmed without costs.” The court’s decision dated October 27, 1978 [65 AD2d 674] is amended to read as follows: "Order unanimously modified to provide that in the management of her defense in the action to determine liability, defendant Marion L. Thompson in Action No. 2 shall not interpose the defense of bankruptcy, and, as modified, order affirmed without costs.” Present— Marsh, P. J., Moule, Simmons, Schnepp and Witmer, JJ.